Jackson, Judge.
This case was before this court on the application of the defendant in error for a partition of the property in dispute. It was then held that she could have relief in equity; .at least it was so strongly hinted that counsel could not well fail to see the drift of the mind of this court as then constituted. We agree with those hints, and as the facts are sufficiently indicated in the head-note to explain fully the principle decided, we deem it unnecessary to elaborate them here. If other parties are necessary, they can be made when the case goes back, before the final hearing: 54 Georgia Reports, 95.
Judgment affirmed.